Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach “opening a valve on the build material container; rotating by the processor, the build material container in a first direction to add build material to the build material container: closing the valve on the build material container; engaging, by the processor, the reading device with the information chip to write information of the build material container onto the information chip, wherein the information of the build material container includes an expected weight of the build material container, a recycle status of the build material, or both” in combination with the other limitations of the independent claim. 
Hocker teaches locking out a build material container if the build material is not correct, but Hocker fails to teach opening a valve on the build material container, rotating, by a processor, the build material container in a first direction to add build material to the build material container, closing a valve on the build material container, and engaging, by the processor, a reading device with the information chip to write information on the information chip relating to an expected weight of the build material container or a recycle status or both. 
These limitations appear unobvious in view of the additional limitations of detecting a build material container secured to a supply, engaging a reader to read parameters on the build material container information chip, and releasing the build material container if a material type read from the information chip does not match an expected material type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742